Citation Nr: 0432519	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
phobic features, currently rated as 30 percent disabling.

(The issue of entitlement to payment or reimbursement for 
unauthorized medical services provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act" will be the subject of a separate 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Anxiety neurosis has resulted in occupational and social 
impairment with reduced reliability and productivity, but has 
not caused occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
anxiety neurosis are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a January 
2004 VCAA letter.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  The veteran was also provided notice that 
he should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA records have been obtained and the veteran 
has been examined.  The records satisfy 38 C.F.R. § 3.326.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In an August 1975 rating decision, service connection for 
anxiety neurosis was granted and a 30 percent rating was 
assigned effective January 1975.  In a June 1977 rating 
decision, an increased disability rating of 70 percent was 
granted effective January 1977.  In a June 1981 rating 
decision, a increased disability rating of 100 percent was 
assigned effective May 1981.  In a February 1984 rating 
decision, the RO proposed to sever service connection for 
anxiety neurosis.  This action was undertaken in a June 1984 
rating decision.  The veteran appealed to the Board.  In an 
October 1985 rating decision, the Board restored service 
connection.  In a January 1986 rating decision, the Board 
action was implemented.  A 100 percent rating was assigned 
effective May 1981 and a 30 percent rating was assigned 
effective May 1983.  The 30 percent rating has been confirmed 
and continued since that time.

In December 2000 correspondence, the veteran stated that he 
was seeking an increased rating for his anxiety neurosis.  
Thereafter, VA records were received.  

In March 2001, the veteran underwent a mental status 
examination.  At that time, the veteran was casually dressed 
and his hygiene seemed very good.  He was cooperative and 
coherent.  He complained of having confusion and that he was 
unable to concentrate as before; however, his anxiety had 
lessened.  He denied delusions and hallucinations.  There 
were no other sensory deceptions.  He was oriented times 
three.  His memory seemed fairly good.  He denied suicidal 
and homicidal ideation or intention.  There was no evidence 
of acute depression.  Insight and judgment were okay.  The 
assessment was that the veteran had a long-standing history 
of anxiety disorder; however, the veteran mentioned that he 
suffered from attention deficit disorder when he was young 
for which he had taken Ritalin.  Nowadays, he was having 
problem with concentration, "where it is related to his 
organic brain syndrome due to a seizure disorder or not," 
medication was started.  The diagnoses were organic mood 
disorder due to seizure disorder and generalized anxiety 
disorder.  The Global Assessment of Functioning (GAF) was 55.  

In December 2001, the veteran underwent a mental status 
examination.  At that time, the veteran reported that his 
concentration had improved a great deal since he began taking 
medication.  Mental status examination revealed that the 
veteran was casually dressed and his hygiene seemed very 
good.  He was cooperative and coherent.  He no longer 
complained of having confusion and that he was able to 
concentrate since he began taking medication.  His anxiety 
had improved, too.  He denied delusions and hallucinations.  
There were no other sensory deceptions.  He was oriented 
times three.  His memory seemed fairly good.  He denied 
suicidal and homicidal ideation or intention.  There was no 
evidence of acute depression.  Insight and judgment were 
improved.  The assessment was that the veteran had a long-
standing history of anxiety disorder; however, the veteran 
mentioned that he suffered from attention deficit disorder 
when he was young for which he had taken Ritalin.  Since he 
had complained of having problems with concentration on his 
last visit, he had been given medication and the problem had 
improved.  The diagnoses were organic mood disorder due to 
seizure disorder and generalized anxiety disorder.  The GAF 
was 57.  

In April 2002, the veteran again underwent a mental status 
examination.  At that time, the veteran reported that he had 
been a little more depressed than usual, but it was 
manageable.  He noted that the medication had assisted him in 
terms of his agitation, anxiety, and irritability.  Mental 
status examination revealed that the veteran was casually 
dressed.  He was cooperative and coherent.  He complained of 
feelings of depression, but stated that it was manageable.  
He reported that it had worsened in the wintertime.  He 
denied any acute, psychotic symptoms or dangerous behavior.  
His mood seemed slightly depressed, affect was slightly 
irritable and anxious.  He denied suicidal or homicidal 
ideation, intention, or plans.  His memory was intact.  His 
cognitive functioning seemed fair.  His insight and judgment 
were considered mildly impaired by recent history.  The 
assessment was that the veteran had a long-standing history 
of anxiety disorder.  The diagnoses were organic-affective 
disorder due to seizure disorder and generalized anxiety 
disorder which was service-connected.  The GAF was 57.  

A few days later, the veteran was afforded another mental 
status examination.  The findings were the same as on the 
last examination.

In January 2003, the veteran was again seen.  At that time, 
the veteran related that he recently had medical problems and 
a car accident and had been having depression and anxiety, 
but it was better.  On his current medications, he related 
that he was able to sleep better and was not experiencing 
angry thoughts which would lead to intense depression and 
anger.  On appearance, he was neat, clean, slightly anxious, 
slightly guarded, friendly, cooperative, and mildly 
irritable.  His mood was mildly depressed and his affect was 
mildly constricted.  His speech was rational, coherent, 
productive, and spontaneous.  His associations were slow and 
negative.  He admitted to decreased interest, motivation, and 
concentration.  His insight and judgment were fair.  He was 
cognitively intact.  He denied suicidal or homicidal 
ideation, intention, or plan.  The diagnoses were organic-
affective disorder due to seizure disorder and generalized 
anxiety disorder.  The GAF was 57.  

In June 2003, the veteran underwent psychiatric evaluation.  
At that time, it was noted that the veteran had a seizure 
disorder, was on medication for this disorder, and had not 
had a seizure in many years.  Currently, he was living alone 
and doing well.  The veteran had presented a few days earlier 
with weakness and slurred speech, but testing was negative.  
Approximately 10 days later, he was seen again.  He reported 
depression and a anxiety, but the depression was better.  On 
appearance, he was neat, clean, slightly anxious, slightly 
guarded, mildly withdrawn, friendly, cooperative, mildly 
irritable, and alert.  He was oriented times three.  His mood 
was slightly depressed and his affect was slightly 
constricted.  His speech was rational, coherent, spontaneous, 
and productive.  Associations were slow and slightly 
negative.  His insight and judgment were fair.  He was 
cognitively intact.  He denied suicidal or homicidal 
ideation, intention, or plan.  The diagnoses were organic-
affective disorder due to seizure disorder and generalized 
anxiety disorder.  The GAF was 57.  

In July 2003, the veteran was seen again.  Mental status 
examination revealed that the veteran was casually dressed, 
cooperative, and fairly coherent.  He complained of slurring 
speech, especially when he was tired.  He denied acute 
psychotic symptoms of depression at that time.  However, 
because of his slurred speech, he felt somewhat more 
depressed.  His affect was somewhat constricted.  His mood 
was slightly depressed.  However, he denied suicidal or 
homicidal ideation, intention, or plan.  He denied any 
psychotic symptoms.  His memory seemed intact.  His cognitive 
functioning seemed fairly good.  His insight and judgment 
were mildly impaired by recent history.  The diagnoses were 
organic-affective disorder due to seizure disorder and 
generalized anxiety disorder.  The GAF was 50.  

In July 2003, the veteran was afforded a VA examination.  It 
was noted that the veteran had been in a depression group for 
the past 2 years and had been seen regularly by a 
psychiatrist with VA.  The veteran reported that he has been 
in outpatient treatment with VA over the past few years.  He 
had never been hospitalized and had never attempted suicide.  
He did not have a problem with alcohol or drugs.  He was 
taking 2 psychiatric medications under which his symptoms 
were moderately well controlled, but the veteran reported 
that he still experienced anxiety, social problems, and 
episodic low mood states.  

Mental status examination revealed that the veteran's 
appearance, attitude, and behavior were generally within 
normal limits.  His attire was casual, neat, and appropriate.  
His hygiene and grooming were good.  He was cooperative.  He 
answered all questions appropriately.  He made good eye 
contact.  His sensorium was intact.  His speech was relevant, 
coherent, and productive.  His thought processes were 
rational and goal-directed.  There was no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  He was oriented times three.  He did well on 
simple tests for short-term memory and concentration.  His 
functioning was quite limited with more complex tasks.  The 
examiner indicated that his intellectual skills were in the 
low average range.  His mood was anxious with some mild 
irritability noted.  His affect was constricted.  

The examiner stated that the results of the current 
examination were consistent with the diagnosis of generalized 
anxiety disorder along with some symptoms of depression that 
by history were related to his seizure disorder.  His anxiety 
symptoms included frequent apprehension, worry, and 
rumination about day-to-day problems.  He had a constant 
sense of being tense, keyed up, and nervous.  He had an 
inability to relax and had problems with being comfortable in 
social situations.  The veteran reported that his sleep had 
improved with medication.  He also reported mood 
fluctuations.  He had a history of being prone to depressive 
episodes including tearfulness.  He reported that with his 
medication, his tearfulness had been generally well-
controlled, but he remained prone to low mood states.  No 
psychotic symptoms were noted.  He did not abuse alcohol or 
drugs.  No underlying anti-social tendencies were indicated.  
His impulse control was good.  He did not present as a 
suicide or homicide risk.  He was compliant with outpatient 
psychiatric treatment.  Currently, based upon psychiatric 
functioning, moderate impairment in work functioning was 
indicated and moderate to perhaps severe impairment in his 
social functioning was indicated.  The diagnoses were 
generalized anxiety disorder, chronic, moderate; affective 
mood disorder by history.  The examiner stated that the 
examination did not reveal any severe impairments in the 
veteran's ability for maintaining himself independently in 
the community and carrying out most activities of daily 
living.  The examiner indicated that it appeared that the 
veteran actually did little around the house and his elderly 
mother did most of the housekeeping.  The veteran mostly sat 
around and watched television.  The examiner indicated that 
the veteran presented with some problems in terms of his 
comfort level and would have difficulty in carrying out 
activities that would require frequently dealing with the 
public.  He might have some difficulties with public 
transportation.  The examiner noted that the veteran's social 
functioning was moderately to severely impaired.  The veteran 
presented as withdrawn, reclusive, and socially anxious, 
which rendered him quite isolated.  The veteran did not seem 
to leave the house very often and engaged in few activities 
outside of watching television.  The examiner opined that the 
veteran would have at least moderate difficulty maintaining 
himself in employment due to the anxiety symptoms.  He 
presented as easily overwhelmed and had difficulty taking on 
responsibilities.  The veteran reported ongoing and 
significant problems in terms of his reading and writing 
skills.  He may have had a history of learning disabilities 
or other cognitive and/or intellectual limitations.  His 
prognosis was guarded.  

In September 2003, the veteran was seen for psychiatric 
treatment.  Mental status examination revealed that the 
veteran was casually dressed, cooperative, and coherent.  
However, he complained about some slurred speech when he was 
tired.  He also had swallowing difficulties.  There was no 
clear-cut reason for this.  His mood was slightly anxious.  
Affect was somewhat constricted.  However, he denied any 
acute psychotic symptoms or acute depression.  He denied 
suicidal or homicidal ideation, intension, or plans.  His 
memory seemed fairly good.  His insight and judgment were 
mildly impaired by recent history.  The diagnoses were 
anxiety disorder and organic affective disorder due to a 
seizure disorder.  

In his substantive appeal, the veteran stated that he has 
mental confusion and has complained about it for years.  He 
also complained of depression, anxiety, and had chronic 
headaches.  He also reported having the memory of a 
"sieve."  He also related that suicide was never far from 
his thoughts.  He remarked that he was a social outcast.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more 
probative evidence consists of the evidence generated during 
the appeal period.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's disability is rated under Diagnostic Code 9400 
which is the code applicable for generalized anxiety 
disorder.  Diagnostic Code 9400 provides that generalized 
anxiety disorder is to be rated based on the regulations set 
forth in 38 C.F.R. § 4.126 and § 4.130, the General Rating 
Formula for Mental Disorders.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is provided for total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is provided for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is provided where there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The veteran is considered competent to describe his symptoms.  
However, he cannot offer medical opinions since he, as a 
layperson, is not competent to render such an opinion as he 
does not possess medical expertise or training.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions)

In order for a rating in excess of 30 percent to be warranted 
under the applicable criteria, the veteran's psychiatric 
disorder would need to result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The numerous VA outpatient evaluations as well as the VA 
examination show that the veteran does not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; or panic attacks more than once a week.

The veteran does have difficulty in understanding complex 
commands or tasks.  He has complained of memory impairment 
and confusion.  He has shown some impairment of judgment.  
His associations have been slow and slightly negative.  He 
has demonstrated decreased motivation and fluctuations of 
mood with periods of depression and anxiety.  He has 
difficulty in establishing and maintaining effective work and 
social relationships.  His GAF score has ranged from 50-57.  
His recent scores were 50.  This score is indicative of 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  This score is consistent 
with the assessment made by the VA examiner who conducted the 
July 2003 VA examination.  This examiner stated that the 
veteran's social functioning was moderately to severely 
impaired and that the veteran was withdrawn, reclusive, and 
socially anxious, which rendered him quite isolated.  The 
examiner noted that the veteran did not leave his house 
often, engage in activities, or do well around others.  Due 
to his symptoms, the examiner stated that the veteran also 
would have at least moderate difficulty maintaining himself 
in employment.  

The veteran exhibits symptoms consistent with both the 30 and 
50 percent rating criteria.  However, in view of the recent 
GAF scores and the assessment by the July 2003 VA examiner 
regarding the severe level of social impairment and the 
negative impact of the veteran's service-connected 
psychiatric disorder on his industrial abilities, the Board 
finds that the veteran currently has symptoms which more 
nearly approximate the 50 percent rating.  That is, he 
demonstrates occupational and social impairment with reduced 
reliability and productivity.  

The veteran's representative has specifically requested a 50 
percent rating.  Nevertheless, the Board finds that a 70 
percent rating is not warranted.  The veteran does not have 
occupational and social impairment, with deficiencies in most 
areas.  Although he indicated that suicide was never far from 
thought, numerous examinations revealed no suicidal ideation 
or plan.  The Board concludes that his statements for 
treatment and evaluation purposes are more probative than his 
assertions in support of the claim for monetary benefits.  In 
addition, he does not display obsessional rituals which 
interfere with routine activities.  His speech is normal.  He 
does not have near-continuous panic or depression affecting 
the ability to function independently.  No panic attacks were 
reported and he functions independently with some periods of 
depression, not constant depression.  He does not have 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  Although he has some 
difficulty in adapting to stressful circumstances including 
work or a worklike setting and some inability to establish 
and maintain effective relationships, the amount of 
impairment is more nearly represented at the 50 percent 
criteria level.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 50 percent rating.  


ORDER

A rating of 50 percent for anxiety neurosis is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



